Citation Nr: 1106497	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  10-46 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for right ear hearing loss 
disability.

2. Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Marenna




INTRODUCTION

The appellant had verified active service from February 1981 to 
February 1985, and from May 1985 to December 1988.  The appellant 
had unconfirmed military service from November 1978 to February 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appellant requested a videoconference hearing before a 
Veterans Law Judge. However, in a January 2011 statement, the 
appellant's representative withdrew the hearing request.  
Therefore, the Board may proceed to adjudicate this appeal.

The issue of entitlement to service connection for left ear 
hearing loss disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the appellant 
has right ear hearing loss disability that is related to service.  


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1154, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for entitlement to service 
connection for right ear hearing loss disability.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in August 2009 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 
490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a September 2009 medical examination 
to obtain an opinion as to whether any hearing loss disability 
found in the examination was the result of service.  This opinion 
was rendered by a medical professional following a thorough 
examination and interview of the appellant.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The claims file was reviewed.  The examiner laid a 
factual foundation for the conclusions that were reached.  The VA 
examiner stated that the appellant's separation examination 
report indicated the appellant had normal hearing in both ears.  
As discussed in the remand section below, this statement is 
inaccurate in regard to the left ear as there was evidence of 
left ear hearing loss in the separation examination report.  
However, the appellant's separation examination report reflects 
that the appellant had normal hearing in the right ear.  
Therefore, the Board finds that the examination is adequate to 
adjudicate the appellant's claim for entitlement to service 
connection for a right ear hearing loss disability.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as hearing loss, as an organic 
disease of the nervous system, if manifest to a degree of 10 
percent within one year after separation from active duty, may be 
presumed to have been incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.   

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Analysis

The appellant asserts that his right ear hearing loss was caused 
by his exposure to loud noise while on active duty.  In his 
August 2009 claim, the appellant asserts that he was exposed to 
high levels of noise when he worked as an ammunition technician 
in an artillery unit in service.

The appellant was evaluated in a VA fee-basis audiological 
examination in September 2009.  In the evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner diagnosed the appellant 
with mild to moderate sensorineural hearing loss from 3000 Hertz 
to 8000 Hertz.  The examiner noted that the appellant had an 
excellent word recognition score of 96 percent.   Pursuant to the 
standard set forth in 38 C.F.R. § 3.385, the record establishes 
that the appellant has current right ear hearing loss disability 
for VA purposes.  Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met for his right ear hearing loss claim.

In evaluating the second element of service connection, that of 
in-service injury or disease, 38 U.S.C.A. § 1154(a) and 38 C.F.R. 
§ 3.303(a) provide that due consideration shall be given to the 
places, types, and circumstances of a veteran's service as shown 
by his service record, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  The appellant asserts that he was 
exposed to high levels of noise when he worked as an ammunition 
technician in an artillery unit in service.  A February 1980 
service treatment record reflects that the appellant was an 
ammunition technician and that he was exposed to noise.  Based on 
this history, the Board finds the appellant was likely exposed to 
loud noise in-service.  However, for service connection to be 
granted, competent evidence must show that the appellant has a 
current chronic disability that is at least as likely as not 
attributed to service.  

The appellant underwent a hearing examination in October 1978 
before induction into service.  In the evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
5

The evaluation indicates the appellant had normal hearing at the 
time of his entry into service.

The appellant's service treatment records are entirely negative 
for any complaint, treatment, or diagnosis of hearing loss.  
Audiometric test results from February 1980, February 1985, and 
March 1985 reflect that the appellant had pure tone thresholds of 
20 Hertz or less in the right ear, indicating normal hearing.  
See Hensley, 5 Vet. App. at 157.  

The appellant underwent another hearing examination at the time 
of his separation from service in December 1988.  In the 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
20
10

The results of the audiometric test indicate the appellant did 
not have hearing loss at the time of his separation from service.  

After service, the first reference to hearing loss is the 
appellant's August 2009 claim for entitlement to service 
connection for a bilateral hearing loss disability.  The 
appellant has not contended that he has had symptoms of right ear 
hearing loss since service.  As there is no evidence of 
continuity of symptomatology, the Board must evaluate whether the 
evidence demonstrates a nexus between the current right ear 
hearing loss and his exposure to loud noise in service.               

In the September 2009 VA fee-basis examination, the examiner 
opined that the appellant's right ear hearing loss was not the 
result of military noise exposure.  The examiner noted that 
enlistment and separation hearing screenings showed normal 
hearing.  The examiner stated that although the separation 
examination report was normal, some of the thresholds were a 
little worse when compared to the enlistment.  The examiner noted 
that these thresholds however were still within the normal range 
according to VA standards.  The examiner's opinion was based on a 
review of the appellant's claim folder and the appellant's report 
of his history.  The Board finds the examiner's opinion to be 
highly probative based on the review of the claims folder, 
audiological examination, and the special qualification of the 
examiner as an audiologist.    

The appellant has expressed a belief that he has right ear 
hearing loss that is causally related to active service, and that 
such hearing loss should be service-connected.  The appellant's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability or 
symptoms of a disability are subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, the cause of hearing loss is typically confirmed by a 
medical professional, and is not the type of disorder which is 
susceptible to a lay opinion as to etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds 
the appellant's contention that he has right ear hearing loss as 
a result of service to be less probative than September 2009 VA 
fee-basis examination report, which indicates the appellant's 
right ear hearing loss was not the result of exposure to loud 
noise in service.

The Board finds that a preponderance of the evidence is against a 
grant of service connection for right ear hearing loss 
disability.  The evidence does not support a finding that there 
was a nexus between the appellant's right ear hearing loss and 
his exposure to loud noise in service.  The appellant's 
separation examination of December 1988 indicates that he did not 
have hearing loss when he left the service.  There is no 
documentation of hearing loss in the record until the appellant's 
August 2009 claim for entitlement to service connection for 
hearing loss.  Although the Board has considered the appellant's 
statements that his right ear hearing loss is related to service, 
the Board finds the September 2009 VA fee-basis examination and 
service treatment records to be more probative.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for right ear hearing 
loss.  Right ear hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable 
by probative evidence to the contrary.  In order for the 
presumption to operate, such disease must become manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  The 
evidence of record does not establish any clinical manifestations 
of right ear hearing loss within the applicable time period.  As 
such, the criteria for presumptive service connection on the 
basis of a chronic disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to loud noise in 
service.  Further, according to the findings of the September 
2009 VA fee-basis audiological examination, the appellant has 
current right ear hearing loss "disability" for VA purposes.  
However, the Board finds the evidence does not support a finding 
that the appellant's right ear hearing loss was caused by his 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service connection 
for right ear hearing loss disability, on a direct-incurrence 
basis, including on presumptive grounds.  Consequently, the 
benefit-of-the-doubt rule is not applicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.



	(CONTINUED ON NEXT PAGE)




REMAND

The appellant contends that he is entitled to service connection 
for left ear hearing loss due to exposure to loud noise in 
service.  The appellant was provided with a VA fee-basis 
examination in September 2009.  The reported audiometric findings 
revealed left ear hearing loss disability for VA purposes.  38 
C.F.R. § 3.385 (2010).  The examiner concluded that the appellant 
had mild to moderate sensorineural hearing loss from 3000 Hertz 
to 8000 Hertz, which was not the result of military noise 
exposure.  In the rationale for the opinion, the examiner stated 
that enlistment and separation hearing screenings showed normal 
hearing in both ears.  The examiner noted that although the 
separation examination report was normal, some thresholds were a 
little worse when compared to the enlistment examination report, 
however, the thresholds were still within the normal range 
according to VA standards.  The Board observes that on clinical 
examination for release from active duty, in December 1988, 
audiometric examination revealed pure tone thresholds for the 
left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
10 
25

The Board observes that the threshold for normal hearing is from 
0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  In light of the decision in Hensley, it is clear that 
left ear hearing loss was demonstrated on audiometric examination 
in December 1988, as a 25 decibel threshold level was recorded 
for the left ear.  This clinical demonstration is in contrast to 
the September 2009 VA fee-basis examiner's observation as to the 
appellant's hearing status in service.  

In view of the above, the Board finds that the September 2009 VA 
fee-basis medical opinion is inadequate to adjudicate service 
connection for left ear hearing loss.  The Court has held that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 
also 38 C.F.R. § 4.2 (2010) (noting that if the examination 
report does not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes).  Thus, another VA medical opinion is 
required in this case relative to the etiology of left ear 
hearing loss disability.

Additionally, the Board notes that the appellant's DD Form 214 
has not been associated with the claims file.  The claims file 
contains service treatment records from 1978 through 1980, 
including an October 1978 enlistment examination report and 
Abstract of Service and Medical History report indicating the 
appellant had military service from November 1978.  A May 1979 
service record reflects that the Veteran had been placed on a 
hearing conservation program.  A February 1980 service treatment 
record reflects that the appellant was an ammunition technician.  
However, the appellant's only confirmed dates of service are from 
February 1981 to February 1985, and from May 1985 to December 
1988.  The appellant's DD Form 214 would also provide information 
concerning the appellant's military occupational specialty (MOS), 
which would be pertinent to his in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's DD Forms 214 
and/or relevant service personnel records to 
verify the appellant's dates of military 
service and MOS, to include from November 
1978.  The exact dates and specific type of 
service should be confirmed.  If the records 
are not available, the claims folder must 
indicate this fact.  

2.  Following the completion of the above, 
provide the claims folder to an appropriate 
VA examiner to determine the etiology of 
current left ear hearing loss disability.  
Following a review of the relevant evidence 
in the claims file, including the appellant's 
service treatment records and the July 2009 
VA fee-basis examination, the examiner is 
asked to opine whether it is at least as 
likely as not that any current left ear 
hearing loss disability is causally related 
to the appellant's military service.  

The VA examiner is requested to take into 
account the fact that left ear hearing loss 
was demonstrated on audiometric examination 
in December 1988, (pursuant to Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993)), as a 25 
decibel threshold level was recorded for the 
left ear.  The VA examiner is also requested 
to note that even if a appellant's service 
treatment records do not contain evidence of 
left ear hearing loss disability for VA 
purposes, pursuant to 38 C.F.R. § 3.385, in 
service or at service separation, service 
connection for left ear hearing loss 
disability can still be established if 
medical evidence shows that a current hearing 
loss disability is actually due to incidents 
during service, to include acoustic trauma 
and/or demonstration of hearing loss in 
service on audiometric examination, to 
include on separation from service.  Hensley, 
5 Vet. App. at 157.

An additional examination of the appellant 
should be scheduled only if deemed necessary 
to provide the requested opinion.

The VA clinician is requested to provide a 
thorough rationale for all opinions provided. 
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: 'more likely than not' (meaning 
likelihood greater than 50%), 'at least as 
likely as not' (meaning likelihood of at 
least 50%), or 'less likely than not' or 
'unlikely' (meaning that there is a less than 
50% likelihood).

The term 'at least as likely as not' does not 
mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for left ear hearing loss disability.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


